Third District Court of Appeal
                             State of Florida

                         Opinion filed April 8, 2015.
                            ________________

                    Nos. 3D13-27, 3D13-26, & 3D13-25
            Lower Tribunal Nos. 09-70721, 09-70726, & 10-36073
                            ________________

David Burstyn, on behalf of himself and all others similarly situated,
                               et al.,
                                 Appellants,

                                     vs.

                        City of Aventura, et al.,
                                 Appellees.


      Appeals from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

     Schuler, Halvorson, Weisser & Zoeller, P.A., and Jason D. Weisser and
David M. Kerner (West Palm Beach); Burlington & Rockenbach, P.A., and
Andrew A. Harris (West Palm Beach), for appellants.

      Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A., and E. Bruce
Johnson and Christopher J. Stearns (Fort Lauderdale), for appellees City of
Aventura, City of Miami Gardens, and Village of Bal Harbour.

Before LAGOA, SALTER, and FERNANDEZ, JJ.

                       ON CONFESSION OF ERROR

     PER CURIAM.
      Based upon appellees’ confession of error, and Masone v. City of Aventura,

147 So. 3d 492 (Fla. 2014), we reverse the final judgments and remand to the trial

court for further proceedings.

      Reversed and remanded.




                                        2